DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6 – 10, 26 and 54 – 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 March 2021.

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 5 and 53 are currently pending and considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Heinla et al. (Hereinafter Heinla) (US 10282995) in view of Iagnemma et al. (Hereinafter Iagnemma) (US 10829116) and in further view of  Chen et al. (Hereinafter Chen) (US 9710714) .
	
As per claim 1 and 4 Heinla discloses elements of:
at least one CPU supporting virtualization (See at least column 10 line 17 – 31; via processing component), 
at least one computer vision hardware-based accelerator (See at least column 10 line 17 – 40; via that is, the robot's processing component can, for example, receive images taken by a visual camera (in this case, serving as the first sensor), process these images, and extract information indicating the status of the traffic light. In this way, the robot can identify when it has the right of way based on the pedestrian traffic signals. The processing component can also use historical information regarding the specific traffic lights that it is faced with. In some embodiments, the first sensor can comprise at least one visual camera configured to take visual 
at least one deep learning hardware-based accelerator (See at least column 9 line 19 – 21; via Classifying the hazardous moving object can include computing its size, orientation, type and other features. This can be done, for example, by using deep learning techniques), and 
However, Heinla discloses LIDAR and camera sensor and utilizing the sensor in an autonomous vehicles (See at least column 3 line 6 – 16 and column 10 line 55 – 67), but does not explicitly disclose elements of:
at least one memory device interface structured to connect the system-on-a-chip to at least one memory device storing instructions that when executed by system-on-the-chip, and wherein the system-on-a-chip is configured to perform lane detection based on at least the received camera sensor data and the LIDAR sensor data, and 
wherein the system-on-a-chip is configured to provide an object perceptor that perceives object affordances in response to the LIDAR sensor data and a trajectory estimation (Claim 4 limitation).
Iagnemma teaches elements of:
at least one memory device interface structured to connect the system-on-a-chip to at least one memory device storing instructions that when executed by system-on-the-chip (See at least column 18 line 20 - 33; via data collected by sensors located on board the vehicle are analyzed, potentially in concert with data stored on a memory located on the vehicle or in the cloud), and
wherein the system-on-a-chip is configured to perform lane detection based on at least the received camera sensor data and the LIDAR sensor data (See at least column 14 line 41 – 64; 
wherein the system-on-a-chip is configured to provide an object perceptor that perceives object affordances in response to the LIDAR sensor data and a trajectory estimation (See at least column figure 3 line 44 – column 4 line 4; via Referring to FIG. 4, as an example, consider a self-driving vehicle (we sometimes use the terms “autonomous” and “self-driving” synonymously) that uses a particular software process 62 for motion planning. Vehicles capable of highly automated driving (e.g., autonomous vehicles) rely on a motion planning process, e.g., an algorithmic process, to automatically generate and execute a trajectory 64 through the environment toward a designated short-term goal. We use the term “trajectory” broadly to include, for example, any path from one place to another. To distinguish the trajectory 64 that is generated by the motion planning process from the route 66 that is generated by a route planning process, we note that trajectories are paths through the vehicle's immediate surroundings (e.g., with distance scales typically on the order of several meters to several hundred meters). A trajectory is specifically designed to be free of collisions with obstacles and often to have desirable characteristics related to path length, ride quality, required travel time, lack of violation of rules of the road, adherence to driving practices, or other factors and combinations of them. We sometimes use the terms “trajectory” and “path” interchangeably and sometimes refer to either of them as the “output” or “result” of the motion planning process. We note that various 
  Heinla and Iagnemma both teach analogous arts of autonomous vehicle control using LIDAR and camera sensor and processing units.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include at least one memory device interface structured to connect the system-on-a-chip to at least one memory device storing instructions that when executed by system-on-the-chip, and wherein the system-on-a-chip is configured to perform lane detection based on at least the received camera sensor data and the LIDAR sensor data, and wherein the system-on-a-chip is configured to provide an object perceptor that perceives object affordances in response to the LIDAR sensor data and a trajectory estimation as taught by Iagnemma in the system of Heinla, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Heinla and Iagnemma does not teach element of: 
at least one GPU providing massively parallel processing.
Chen discloses element of: 
at least one GPU providing massively parallel processing (Column 11 line 62 – column 12 line 3; via the methods described herein may be implemented by software programs executable by a computer system. Further, in an exemplary, non-limited embodiment, 
Heinla, Iagnemma and Chen teach analogous arts of autonomous vehicle control using LIDAR and camera sensor and processing units.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include at least one GPU providing massively parallel processing as taught by Chen in the system of Heinla and Iagnemma, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the combination of Heinla, Iagnemma and Chen teaches element of: wherein the system-on-a-chip is structured and designed to enable the autonomous vehicle controller to be substantially compliant with level 5 full autonomous driving as defined by SAE specification J3016 (Heinla; see at least column 6 line 65 – column 7 line 28).  

As per claim 2, the combination of Heinla, Iagnemma and Chen teaches element of: wherein the system-on-a-chip is structured and designed to enable the autonomous vehicle controller to be substantially compliant with integrity level "D" defined by ISO Standard 26262 (Heinla, see at least column 3 line 7 – 16. The Examiner notes that integrity level "D" defined by ISO Standard 26262 means ASIL classifications are used within ISO 26262 to express the level of risk reduction required to prevent a specific hazard, with ASIL D representing the highest hazard level and ASIL A the lowest by Wikepedia 

	Claim 5 discloses same or substantially similar claim elements that were rejected in claim 1 – 4. Therefore, claim 5 is rejected under same rationales as ones in claim 1 – 4.

As per claim 53, the combination of Heinla, Iagnemma and Chen teaches element of:
wherein the system-on-a-chip is configured for controlling an autonomous vehicle and includes at least one memory device connected to the system-on-a-chip, the memory device storing instructions that when executed by the CPU, the GPU and/or the deep learning accelerator, provides autonomous vehicle control that is substantially compliant with Automotive Safety Integrity Level D defined by Standard 26262 of the International Organization for Standardization, wherein the system-on-a-chip is further configured to provide a navigator for executing a route plan generated based at least in part on a world model maintained based on perceived affordances from one or more perceptors (See the rejection rationale of claims 1 – 4 as the claim limitations are same or substantially similar to ones in claims 1 – 4),
wherein the navigator comprises: 
a route planner for generating a route plan based on the world model (See at least Iagnemma, see at least column figure 3 line 44 – column 4 line 4 and figure 4A); 

an actuator for performing the one or more control operations to execute the route plan (See at least Iagnemma, see at least column figure 3 line 44 – column 4 line 4 and figure 4A – 4B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ran et al. (US 10380886) discloses connected automated vehicle highway systems and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662